FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CYRUS CSUTORAS,                          No. 19-17373
              Plaintiff-Appellant,
                                            D.C. No.
                v.                       2:16-cv-02210-
                                           KJM-DMC
PARADISE HIGH SCHOOL; PARADISE
UNIFIED SCHOOL DISTRICT,
            Defendants-Appellees.          OPINION

     Appeal from the United States District Court
         for the Eastern District of California
  Kimberly J. Mueller, Chief District Judge, Presiding

         Argued and Submitted June 15, 2021
              San Francisco, California

               Filed September 7, 2021

  Before: Mary M. Schroeder, Milan D. Smith, Jr., and
          Lawrence VanDyke, Circuit Judges.

              Opinion by Judge VanDyke
2           CSUTORAS V. PARADISE HIGH SCHOOL

                          SUMMARY *


    Americans with Disabilities Act / Rehabilitation Act

   The panel affirmed the district court’s grant of summary
judgment in favor of Paradise High School and Paradise
Unified School District in an action brought under Title II of
the Americans with Disabilities Act and § 504 of the
Rehabilitation Act by Cyrus Csutoras.

   Csutoras, a student with attention deficit disorder, sought
damages after he was assaulted and seriously injured by
another student at a high school football game.

    The panel held that guidance issued by the Department
of Education in Dear Colleague Letters was not binding, and
the school’s failure to adopt all of the Letters’ suggestions
did not amount to disability discrimination. The panel held
that to assert a cognizable claim for damages under the ADA
or the Rehabilitation Act, Csutoras was required to establish
intentional discrimination or deliberate indifference by
defendants. The panel held that Csutoras did not meet the
high bar of deliberate indifference because the Dear
Colleague Letters did not make his need for social
accommodations “obvious,” such that failure to enact the
Letters’ recommendations constituted a denial of a
reasonable accommodation with deliberate indifference.
Further, no request for a social-related accommodation was
ever made, and no prior incidents of bullying or harassment



    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
           CSUTORAS V. PARADISE HIGH SCHOOL                3

involving Csoturas were observed or reported to the school
prior to the assault during the football game.


                        COUNSEL

Russell Clive Handy (argued), Potter Handy LLP, San
Diego, California; JD Zink, Zink & Lenzi Attorneys at Law,
Chico, California; Scottlynn J. Hubbard, Hubbard APC,
Chico, California; for Plaintiff-Appellant.

William D. Ayres (argued), Ayres Law Office, Redding,
California, for Defendants-Appellees.


                        OPINION

VANDYKE, Circuit Judge:

    After getting assaulted and seriously injured by another
student at a high school football game, Cyrus Csutoras (who
suffered from attention deficit disorder) sued his school for
money damages, asserting claims under Title II of the
Americans with Disabilities Act (ADA), 42 U.S.C. § 12131
et seq., and Section 504 of the Rehabilitation Act of 1973
(Rehabilitation Act), 29 U.S.C. § 794. But Csutoras does not
argue the school violated any binding statutory or regulatory
provision. Instead, he argues that guidance issued by the
Department of Education (DOE) in various Dear Colleague
Letters should be binding, and that the school’s failure to
adopt all of the Letters’ suggestions for preventing
harassment of disabled students amounts to disability
discrimination.
4          CSUTORAS V. PARADISE HIGH SCHOOL

    Csutoras attempts to use the Dear Colleague Letters at
issue in this case to leapfrog over the statutory requirements
to assert a cognizable claim under the ADA or the
Rehabilitation Act. But the agency guidance represented in
the particular Dear Colleague Letters here can’t relieve
Csutoras of the legal elements he must satisfy, particularly
intentional discrimination or deliberate indifference. The
Dear Colleague Letters don’t (nor does it seem they were
intended to) adjust the legal framework governing private
party lawsuits brought under the ADA or Rehabilitation Act.
Accordingly, Csutoras’s claims—which rely entirely on the
enforceability of the Dear Colleague Letters as distinct legal
obligations—fail. We therefore affirm the district court’s
grant of summary judgment to Paradise High School and
Paradise Unified School District (collectively, the “school”).

                     BACKGROUND

    Csutoras transferred to Paradise High School during his
freshman year. Because of his attention deficit disorder, he
requested, and the school granted, two accommodations
pursuant to a Section 504 plan. The accommodations
allowed him (1) extra time to complete work when
necessary, and (2) assisted review of his notes to help keep
him organized. Both Csutoras and his mother signed off on
the proposed plan and denied the need for any further
accommodations. Csutoras’s agreed-upon educational plan
was entirely academic in nature; he never requested any
other accommodations from the school—including any
social accommodations related to harassment or bullying.

    On August 28, 2015, Csutoras was talking with a female
classmate (Faith) at a high school football game when a male
classmate (Justin) suddenly approached and assaulted
Csutoras, punching him several times in the face. Csutoras
was seriously injured by the assault. The school had four
              CSUTORAS V. PARADISE HIGH SCHOOL                             5

adults supervising the game, but none of them observed or
stopped the incident. Both parties agree that Justin’s
motivation for the assault was not connected in any way to
Csutoras’s attention deficit or his blood clotting disorder. 1
In fact, Justin later admitted the attack was motivated by
jealousy, and the investigation after the incident confirmed
the same, characterizing the assault as motivated by
jealously over Csutoras’s relationship with Faith. In other
words, the parties agree the assault that motivated this
lawsuit was unmotivated in any way by Csutoras’s disability
(either his attention deficit or blood clotting disorder). 2

    Prior to the football game, the school was unaware of any
harassment or bullying involving Csutoras. Csutoras’s
mother was likewise unaware. After the assault, an
investigation revealed that Justin “had hit [Csutoras] on the
shoulder during school [lunch]” a few days before the
football game and that Justin learned after hitting Csutoras’s
shoulder that Csutoras suffered from a blood clotting
disorder. But the lunch incident was not observed by any
school representative and was never reported to the school
by Csutoras or anyone else before the football game. So the
parties agree on this important fact: the school was unaware



     1
       The parties dispute both whether Csutoras has a blood-clotting
disorder, and whether it constitutes part of his qualifying disability or the
school was aware of it. The only disability identified on Csutoras’s 504
plan, and in his Complaint, was attention deficit disorder and no
accommodations were sought in connection with his blood clotting
disorder. But viewing the evidence in the light most favorable to
Csutoras, we will assume that Csutoras’s blood-clotting disorder was
part of his disability.

    2
        Csutoras’s counsel conceded the same at oral argument.
6            CSUTORAS V. PARADISE HIGH SCHOOL

of any harassment or bullying of Csutoras prior to the
football game where he was assaulted.

   Csutoras filed suit against the school and sought
monetary damages, arguing the school violated the ADA and
Rehabilitation Act by failing to satisfy various Dear
Colleague Letters issued by the DOE’s Office for Civil
Rights (OCR) and Office of Special Education and
Rehabilitative Services (OSERS) between 2000 and 2014. 3

   On cross motions for summary judgment, the district
court denied Csutoras’s motion for partial summary
judgment on liability and granted summary judgment to the
school, determining that the Dear Colleague Letters were not

    3
       See generally U.S. Dep’t of Educ., Office for Civil Rights and
Office of Special Educ. and Rehab. Servs., Dear Colleague Letter:
Prohibited Disability Harassment, July 25, 2000, https://www2.ed.gov/
print/about/offices/list/ocr/docs/disabharassltr.html (“2000 Letter”);
U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter:
Harassment and Bullying, Oct. 26, 2010, https://www2.ed.gov/about/of
fices/list/ocr/letters/colleague-201010.pdf (“2010 Letter”); U.S. Dep’t of
Educ., Office of Special Educ. and Rehab. Servs., Dear Colleague Letter:
Bullying of Students with Disabilities, Aug. 20, 2013, https://www2.ed.
gov/policy/speced/guid/idea/memosdcltrs/bullyingdcl-8-20-13.pdf (“20
13 Letter”), https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/
bullyingdcl-enclosure-8-20-13.pdf (“2013 Letter Enclosure”); U.S.
Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter: Respon
ding to Bullying of Students with Disabilities, Oct. 21, 2014, https://w
ww2.ed.gov/about/offices/list/ocr/letters/colleague-bullying-201410.pd
f (“2014 Letter”) (collectively, the “Dear Colleague Letters” or
“Letters”).

     Csutoras only cited and relied on the 2013 and 2014 Letters in his
motion for partial summary judgment before the district court. On
appeal, Csutoras appears to rely on all four Letters and we agreed to take
judicial notice of them as they were made public through a government
entity and no party disputed their accuracy or authenticity.
             CSUTORAS V. PARADISE HIGH SCHOOL                            7

binding and that Csutoras was unable to show the school
violated any part of the existing regulatory scheme. Csutoras
appeals this decision, and we have jurisdiction under
28 U.S.C. § 1291.

                   STANDARD OF REVIEW

    “We review de novo the district court’s decision on cross
motions for summary judgment. We consider, viewing the
evidence in the light most favorable to the nonmoving party,
whether there are genuine issues of material fact and whether
the district court correctly applied the relevant substantive
law.” Marable v. Nitchman, 511 F.3d 924, 929 (9th Cir.
2007) (citations omitted).

                           DISCUSSION

A. Csutoras’s Claims Fail As The Dear Colleague
   Letters Are Not Binding.

    Anticipating that he would be left without recourse
against the school absent enforcement of the Dear Colleague
Letters as binding law, Csutoras proposes two novel legal
theories. We reject both theories, as they lack any support
from the statutory text, binding regulations, or our caselaw. 4




    4
      Csutoras centers his claim entirely on the enforceability of the Dear
Colleague Letters, and notably concedes that “if the Dear Colleague
Letter’s guidance isn’t taken into account in assessing Defendants’
actions, and more importantly their failures to act, Csutoras probably
loses.”
8            CSUTORAS V. PARADISE HIGH SCHOOL

    1. Csutoras’s Proposed Theories Conflict with
       Binding Precedent.

    First, Csutoras urges us to adopt a four-factor test, set out
in the 2014 Letter, as establishing whether certain conduct
gives rise to a disability-based harassment violation under
the ADA and Rehabilitation Act. 5 Under the OCR’s
proposed test, it may seek enforcement against a claimed
violation when: “(1) a student is bullied based on a
disability; (2) the bullying is sufficiently serious to create a
hostile environment; (3) school officials knew or should
know about the bullying; and (4) the school does not respond
appropriately.” 2014 Letter at 4 (emphasis added). But

    5
       Csutoras cites to footnote 18 of the 2013 Letter as the source for
this proposed test and claims that the 2013 Letter cites to Davis v.
Monroe Cty. Bd. of Educ., 526 U.S. 629 (1999), as the original source.
But the 2013 Letter does not have a footnote 18 nor does it discuss this
test. We assume Csutoras is relying on the 2014 Letter, where a four-
factor test is discussed. But the 2014 Letter cites Davis in support of a
different legal standard applicable to “private lawsuits for money
damages” like this one—where courts have required actual knowledge
and deliberate indifference. 2014 Letter at 4 n.18. In fact, Davis
explicitly rejected the third factor of the test Csutoras urges: whether
“school officials know or should know about the bullying.” Davis,
526 U.S. at 642 (explaining the Court previously “declined the invitation
to impose liability under what amounted to a negligence standard—
holding the district liable for its failure to react to . . . harassment of
which it knew or should have known,” instead imposing damages only
if the school intentionally acted with deliberate indifference to
“harassment of which it had actual knowledge”). So under the Davis
framework—which is properly applied in private party lawsuits like this
case alleging peer-on-peer harassment based on disability—Csutoras
must show the school had actual knowledge of the harassment and was
deliberately indifferent. See Davis, 526 U.S. at 650 (“We thus conclude
that funding recipients are properly held liable in damages only where
they are deliberately indifferent to . . . harassment, of which they have
actual knowledge . . . .”).
             CSUTORAS V. PARADISE HIGH SCHOOL                            9

Csutoras’s proposal to apply this test in private lawsuits like
his is foreclosed by our precedent, which sets a much higher
bar for plaintiffs seeking damages under the ADA or
Rehabilitation Act by requiring they “prove that the
defendant intended to discriminate on the basis of his or her
disability, or was deliberately indifferent to the disability.”
T.B. ex rel. Brenneise v. San Diego Unified Sch. Dist.,
806 F.3d 451, 466 (9th Cir. 2015) (citing Duvall v. County
of Kitsap, 260 F.3d 1124, 1139 (9th Cir. 2001)).

    The proposal is also foreclosed by the Letters
themselves, which acknowledge the four-factor test is
limited to administrative enforcement actions and suits for
injunctive relief—distinguishing it from the actual
knowledge and deliberate indifference standard that governs
private lawsuits for money damages (like the one Csutoras
brings here). 6 2014 Letter at 4 n.18. Because the Letters
explicitly disclaim governance of private actions for
damages, Csutoras’s first proposed theory is a non-starter.

    Second, Csutoras asks us to hold that, collectively, the
Dear Colleague Letters provide adequate, constructive
notice to schools that all disabled students need social
accommodations (even if never requested) to prevent
bullying and harassment—thereby relieving him of his duty
to establish actual knowledge and deliberate indifference.


    6
       Csutoras’s original complaint sought both monetary damages and
injunctive relief but he made no effort to pursue injunctive relief before
the district court and on appeal pursues only monetary damages.
Csutoras does not dispute his suit is one for money damages. Instead,
when confronted with footnote 18 from the 2014 Letter—which clarifies
its guidance is not applicable to suits like his for money damages—he
insists it should be “the only statement in the 2014 letter not entitled to
deference.”
10         CSUTORAS V. PARADISE HIGH SCHOOL

    Csutoras’s interpretation of the Dear Colleague Letters
attempts to stretch them far afield from what they actually
say and what our precedent allows. Essentially, Csutoras
argues that any instance of peer-on-peer harassment or
bullying directed towards a disabled student (regardless of
the harasser’s motivations or the school’s precautions)
should, at a minimum, create a colorable claim of disability
discrimination against the school and a fact issue for the jury
to resolve. But such an expansive interpretation is
foreclosed by the law governing private suits for damages,
which requires that plaintiffs meet the high bar of deliberate
indifference—i.e., where “the school’s response to the
harassment or lack thereof was clearly unreasonable in light
of the known circumstances.” Karasek v. Regents of Univ.
of Cal., 956 F.3d 1093, 1105 (9th Cir. 2020) (emphases
added) (alterations and quotation marks omitted) (citing
Davis, 526 U.S. at 648).

     While the deliberate-indifference inquiry involves
factual determinations, it “does not [as Csutoras suggests]
‘transform every school disciplinary decision into a jury
question.’” Estate of Lance v. Lewisville Indep. Sch. Dist.,
743 F.3d 982, 997 (5th Cir. 2014) (quoting Gant ex rel. Gant
v. Wallingford Bd. of Educ., 195 F.3d 134, 141 (2d Cir.
1999) (internal quotations omitted)) (citing Davis, 526 U.S.
at 648). Nor, as the Supreme Court explained in Davis, does
it require schools to purge themselves of every instance of
bullying or harassment to avoid liability. See 526 U.S. at
648 (emphasizing that the deliberate indifference standard
“does not mean that recipients can avoid liability only by
purging their schools of actionable peer harassment or that
administrators must engage in particular disciplinary
action.”). The Supreme Court has also made clear that in
appropriate cases, a school’s response to harassment or the
precautions it puts in place to prevent harassment may be
           CSUTORAS V. PARADISE HIGH SCHOOL                11

reasonable as a matter of law. See id. at 649. And here—
given that the record is devoid of any fact (including any
request from Csutoras for a social-related accommodation)
that would suggest he required surveillance or assistance
beyond the limited adult supervision provided at the football
game—the school’s precautions were within the wide range
of reasonableness afforded by our precedent and therefore
reasonable as a matter of law. The school’s response to
Csutoras’s harassment, which he does not challenge nor do
we see any basis to second-guess, was also reasonable as it
included a prompt and full investigation into the incident and
suspension of the assailant.

     As other courts have observed before, “[j]udges make
poor vice principals,” and thus need to be careful second-
guessing a school’s disciplinary decisions or restricting the
flexibility that school administrators require and our laws
afford. Estate of Lance, 743 F.3d at 996; see also Karasek,
956 F.3d at 1105; Johnson v. Ne. Sch. Corp., 972 F.3d 905,
912 (7th Cir. 2020) (citing Davis, 526 U.S. at 633, 648–49).
The Letters themselves cannot satisfy Csutoras’s obligation
to demonstrate that the school had actual knowledge of prior
harassment, which the school met with a clearly
unreasonable response. Nor do we read the Letters as
attempting such a feat, as they consistently recognize that a
school’s responsibilities toward any particular student are
highly contextual and caution that “[t]here is no one-size-
fits-all or simple solution” to the problem of bullying. 2013
Letter Enclosure at 1.

    Enforcement of the guidance as Csutoras suggests would
also likely be unworkable and highly problematic because it
lacks any administrable standard for the trier-of-fact to
determine liability or the regulated schools to gauge
12           CSUTORAS V. PARADISE HIGH SCHOOL

compliance. 7 And as our caselaw recognizes, no amount of
supervision could completely neutralize the risk of peer-on-
peer harassment or bullying—underscoring why the
guidance provided in these Dear Colleague Letters is simply
that: aspirational, non-binding guidance that cannot create or
change the elements of a private cause of action. See Davis,
526 U.S. at 648.

     2. The Dear Colleague Letters Do Not Create Legal
        Obligations.

    Without any supporting cases, Csutoras asks us to chart
a new course and enforce the Dear Colleague Letters as
binding law. But Csutoras points to no evidence, nor did we
find any, that the Dear Colleague Letters were issued as the
“authoritative” or “official position” of the Department of
Education for purposes of private damages actions. See
Kisor v. Wilkie, 139 S. Ct. 2400, 2416 (2019). For that
reason, they lack any force of law for that purpose. A
holding otherwise would create an “unfair surprise” for
regulated parties because the guidance would create new
duties beyond those currently imposed. Id. at 2417–18.

    Moreover, the Letters themselves disclaim any binding
authority and explicitly state that they don’t apply to private
suits for money damages—which is exactly what Csutoras
has brought here. 2014 Letter at 4 n.18; 2010 Letter at 1 n.6.
The Letters expressly limit their application to
administrative enforcement actions and lawsuits seeking

     7
      Indeed, some of the practical concerns with enforcing vague
agency guidance were demonstrated in oral argument when Csutoras’s
counsel was unable to answer exactly how many adults at the football
game (beyond the four provided) would have satisfied the “best practice”
of providing “active adult supervision” since the Letters suggest no set
number or preferred ratio.
             CSUTORAS V. PARADISE HIGH SCHOOL                           13

injunctive relief. 8 And the Letters are chock-full of vague
and aspirational words—“encourag[ing] schools to
“consider” some of the recommendations they “can”
implement—that confirm the non-binding nature of their
suggestions and undercut Csutoras’s argument that they
were meant to provide any binding regulatory standard for
private enforcement. 9

    In sum, because the Dear Colleague Letters are not
authoritative and do not apply in suits for money damages
like the one Csutoras appeals here, they do not create a
private regulatory scheme or alter the legal regime we are
bound to apply. 10


     8
       2014 Letter at 4 n.18. (acknowledging that the 2014 Letter outlines
“the standard for administrative enforcement of Section 504 and in court
cases where plaintiffs are seeking injunctive relief. It is different from
the standard in private lawsuits for money damages, which, many courts
have held requires proof of a school’s actual knowledge and deliberate
indifference.”) (emphases added); see also 2010 Letter at 1 n.6
(clarifying the guidance applies only to administrative enforcement
actions and cases where injunctive relief is sought).

    9
      2013 Letter Enclosure at 1 (“[t]here is no one-size-fits-all or simple
solution” to the problem of bullying and “[w]e encourage you to
carefully consider each of these practices”); 2000 Letter at 1
(recognizing its purpose to “develop greater awareness of this issue [of
disability harassment], to remind interested persons of the legal and
educational responsibilities that institutions have . . . , and to suggest
measures that school officials should take to address this very serious
problem.”).

     10
        In this case, we need not decide whether all Dear Colleague
Letters, or similar documents, are or are not eligible for deference or can
or cannot create legal obligations. The Supreme Court had granted
certiorari to decide this question. See Gloucester Cnty. Sch. Bd. v. G.G.
ex rel. Grimm, 137 S. Ct. 369 (2016); see also Petition for Writ of
14           CSUTORAS V. PARADISE HIGH SCHOOL

B. Csutoras’s         Claims       Fail     Under       Our       Binding
   Precedent.

    To establish a claim under the ADA or Rehabilitation
Act, Csutoras “must show: (1) [he] is a qualified individual
with a disability; (2) [he] was denied a reasonable
accommodation that he needs in order to enjoy meaningful
access to the benefits of public services; and (3) the program
providing the benefit receives federal financial assistance”
(for the Rehabilitation Act claim) or is a public entity (for
the ADA claim). A.G. v. Paradise Valley Unified Sch. Dist.
No. 69, 815 F.3d 1195, 1204 (9th Cir. 2016) (quoting Mark
H. v. Hamamoto, 620 F.3d 1090, 1097 (9th Cir. 2010)
(cleaned up)). 11 Although there is some dispute over the
nature of Csutoras’s disability, the parties agree the first and
third elements have been satisfied at this stage, which centers
our analysis on whether a reasonable accommodation was
denied. The reasonable accommodation element can be
satisfied by showing the school wrongly denied an


Certiorari at i, Gloucester Cnty. Sch. Bd. v. G.G. ex rel. Grimm, 137 S.
Ct. 369 (2016) (No. 16-273) (“[S]hould deference extend to an
unpublished agency letter that, among other things, does not carry the
force of law and was adopted in the context of the very dispute in which
deference is sought?”). However, the Court later remanded the case
without issuing a decision on the merits because of new guidance issued
by the Department of Education and Department of Justice. See
Gloucester Cnty. Sch. Bd. v. G.G. ex rel. Grimm, 137 S. Ct. 1239 (2017).
     11
        Because “there is no significant difference in the analysis of rights
and obligations created by the [ADA and the Rehabilitation Act],” K.M.
ex rel. Bright v. Tustin Unified Sch. Dist., 725 F.3d 1088, 1098 (9th Cir.
2013) (quoting Vinson v. Thomas, 288 F.3d 1145, 1152 n.7 (9th Cir.
2002)), we collectively address the claims under both statutes. The few
differences between the two—jurisdictional requirements, the causal
standard for liability, the entity with regulatory responsibility, and the
consistency across regulations, id. at 1098–99—are not implicated here.
           CSUTORAS V. PARADISE HIGH SCHOOL                   15

accommodation request or failed to comply with a binding
regulation. A.G., 815 F.3d at 1204. Here, because the Dear
Colleague Letters are not binding and the parties agree a
social-related accommodation was never requested or
denied, Csutoras cannot establish the second element of his
ADA and Rehabilitation Act claims.

    Further, as a private plaintiff seeking money damages,
Csutoras must clear an additional hurdle: proving a “mens
rea of intentional discrimination” in the failure to
accommodate, which “may be met by showing deliberate
indifference.” A.G., 815 F.3d at 1204 (quoting Mark H.,
513 F.3d at 938 (internal quotations omitted)). “Deliberate
indifference requires both knowledge that a harm to a
federally protected right is substantially likely, and a failure
to act upon that [] likelihood.” Duvall, 260 F.3d at 1139; see
also Mark H., 620 F.3d at 1099.

    To meet the high bar of deliberate indifference, a
plaintiff must first show that the public entity was on notice
of the need for an accommodation. See Duvall, 260 F.3d
at 1139. Notice is usually provided “[w]hen the plaintiff has
alerted the public entity to his need for accommodation (or
where the need for accommodation is obvious, or required
by statute or regulation).” Id. (emphases added). Here, the
parties agree that Csutoras never requested any
accommodation related to social interactions, bullying, or
harassment. And because the Dear Colleague Letters that
Csutoras relies on are not binding, the specific
accommodations they suggest are not “required by statute or
regulation.” Accordingly, the sole remaining question is
whether, as Csutoras urges, the Dear Colleague Letters
(which note that students with disabilities are at a greater risk
of being harassed or bullied) made his need for social
accommodations “obvious”—such that failure to enact their
16         CSUTORAS V. PARADISE HIGH SCHOOL

recommendations constituted a denial of a reasonable
accommodation with deliberate indifference.

     The answer is no, because this “obvious” determination
cannot be made in a vacuum detached from the facts. And,
despite Csutoras’s urging to the contrary, the Dear Colleague
Letters in this case cannot serve as a substitute for the factual
basis required to show the accommodation need was
obvious. See, e.g., A.G., 815 F.3d at 1208 (explaining
“whether the need for accommodation was obvious is a
separate factual inquiry” (emphasis added), considering an
expert report from a behavioral psychologist regarding the
student’s behavior, an email from the student’s teacher, and
the parents’ request for an aide as evidence of a factual
dispute as to the obviousness of the need for
accommodation). As the Letters emphasize, no one-size-
fits-all approach to bullying or harassment is appropriate—
notwithstanding Csutoras’s urging that we unilaterally
assume the need for and demand the provision of social
accommodations for all disabled students, irrespective of
their individual needs and circumstances.

    None of the facts here support Csutoras’s view that his
need for social-related accommodations was “obvious.” No
request for a social-related accommodation was ever made
(and both Csutoras and his mother denied that he needed any
other accommodations after approving the academic
accommodations in his 504 plan). No prior incidents of
bullying or harassment involving Csutoras were observed by
or reported to the school, other than the lunch incident,
which was reported only after the assault during the football
game. And there is no evidence or even allegation that the
school ignored any widespread bullying or harassment of
disabled students. The only “fact” Csutoras points to in
support of his “obvious” argument is the existence of the
             CSUTORAS V. PARADISE HIGH SCHOOL                         17

Dear Colleague Letters—which cannot and do not satisfy his
burden to demonstrate the school had actual notice of his
need for a reasonable accommodation related to a qualifying
disability. See Mark H., 620 F.3d at 1097. 12

                          CONCLUSION

   We reject Csutoras’s invitation to make the agency
guidance at issue binding. And without it, as the district
court and even Csutoras recognized, his claims fail as a
matter of law. Accordingly, summary judgment for Paradise
High School and Paradise Unified School District was
properly granted.

    The judgment of the district court is AFFIRMED.




    12
       Several other issues plague Csutoras’s claims (including that there
appears to be no evidence that he was harassed or bullied because of his
disability). But we need not reach those alternative grounds to affirm
summary judgment.